The opinion of the Court was delivered by
Fenner, J.
The bill of exceptions which presents the only ground ■of error, arraigns a ruling of the judge refusing to permit a witness to be examined b3r the defense for the avowed purpose of contradicting the testimony of another witness who had also been called by the defense.
The judge, in signing the bill, states the reasons of his ruling as follows: 1st, that no foundation had been laid for the contradiction of the witness; 2d, that the testimony was irrelevant under the facts ; 3d, that nothing coming from the witness justified counsel in assuming him to be an unwilling witness, and he could not contradict his own ■witness.
These reasons, on their face, are sound and sustained by authority. Wharton Cr. Ev. §§ 482, 483, 484; 1 Green leaf on Ev. §§ 449, 462.
We are bound to assume that they are applicable to the circum.stances of the case.
The learned counsel of accused has no doubt seen the impossibility of sustaining the charge of error, and has made no appearance by oral •or written argument.
Judgment affirmed.